--------------------------------------------------------------------------------

Exhibit 10.6
 
FIRST AMENDMENT TO LEASE AGREEMENT
 
THIS FIRST AMENDMENT TO LEASE ("First Amendment") is made this 4th day of
October, 2006 by and between TOMORROW 33 CONVENTION, LIMITED PARTNERSHIP, a
Delaware Limited Partnership, as Landlord ("Landlord") and Telco Billing, Inc.,
A Nevada Corporation, as Tenant ("Tenant"), and YP Corp, formerly YP.NET, Inc. A
Nevada Corporation, as Guarantor ("Guarantor").
 
BACKGROUND FACTS
 
WHEREAS, Landlord and Tenant entered into that certain Lease Agreement
("Lease"), dated as of September 1st, 2003 (collectively, the "Lease") whereby
Tenant is now leasing approximately 3,591 rentable square ("RSF") feet located
on the tenth floor, known as Suite 1001/1002 ("Premises") expiring September 30,
2006 within an office building (the "Building") 101 Convention Center Drive, Las
Vegas, Nevada 89169.
 
WHEREAS, Landlord and Tenant have agreed, in each case subject to the terms and
conditions set forth in this First Amendment, to extend the Term of the Lease
Agreement and for Tenant to renew Suite 1001/1002 in the Building containing
approximately 3,591 rentable square feet ("Premises") for a one-year term
effective October 1, 2006.
 
WHEREAS, Guarantor YP.NET, Inc. has changed its name to YP Corp, and due to this
name change a new Guaranty is attached dated October 4th, 2006 for signature by
an officer of YP Corp as a part of this First Amendment.
 
TERMS AND CONDITIONS
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged by both parties, Landlord and Tenant agree as follows (with
capitalized terms not defined in this First Amendment having the same meaning as
set forth for such terms in the Lease Agreement):
 
1.   Recitals:   The above Background Facts are true and correct and are hereby
incorporated by this reference as if set forth in their entirety.
 
2.   Acknowledgments and Representations:   Landlord and Tenant hereby
acknowledge, agree and confirm that (i) the Premises currently consist of 3,591
rentable square feet commonly referred to as Suite 1001/1002 (ii) Landlord and
Tenant have each complied with all of the terms and conditions of the Lease
Agreement unless provided for otherwise herein and; (iii) Landlord is currently
in possession of a Security Deposit of $17,093.16 which shall be reduced to
$8,000.00 and Landlord shall deliver a check for the difference of $9,093.16 to
Tenant upon Landlord's receipt of a completely executed First Amendment to
Lease.
 
1

--------------------------------------------------------------------------------



3.   Online Advertising Agreement:   Landlord and Tenant agree that the "Online
Advertising Agreement" dated September 3, 2003 between Tenant and Landlord as
part of the Lease which expired September 30, 2006 is null and void of no
further effect and is not a part of this First Amendment.
 
4.   Term:   The Term of this First Amendment shall commence on October 1st,
2006 ("Commencement Date"), and shall expire at the close of business on
September 30th, 2007.
 
5.   Rent Commencement Date:   The Rent Commencement Date shall be the same as
the Commencement Date, as defined in Section 3 above.
 
6.   Base Rent:   The rental rate plus applicable sales tax for the renewal Term
due on the first of each month, is as follows:
 
Base Rent
Lease Months
Monthly Base Rent
Annual Base Rent
$26.73
10/1/06 -09/30/07
$8,000.00
$96,000.00

 
7.   Renewal Option:   Provided Tenant is not in default of any provision of the
Lease beyond any applicable cure period at the time of exercise and upon
commencement of the Renewal Term, Tenant shall have one option to extend the
Term of this Lease (the "Renewal Option") for an additional one-year term (the
"Renewal Term") with respect to no less than the entire Premises. Tenant may
exercise its Renewal Option by providing Landlord with written notice not less
than 270 days prior to the expiration of the Term. It is expressly acknowledged
that time is of the essence with regard to Tenant's notice of its intent to
exercise its Renewal Option, and if notice is not delivered to Landlord on a
timely basis in accordance with the Lease, Tenant's Renewal Option shall be null
and void. This Renewal Option shall also terminate and become null and void upon
the earlier to occur of the following: (i) any termination of this Lease, (ii)
any vacation or abandonment of the Premises by Tenant, in whole or in part,
(iii) any assignment of the Lease (to a nonaffiliated entity), or (iv) any
subletting, in whole or in part, of the Premises. Should Tenant effectively
exercise its Renewal Option, all covenants, agreements, terms, provisions and
conditions of the Lease shall apply to the Renewal Term except that the Fixed
Rent for the Premises for such Renewal Term shall be the then prevailing Market
Rate, as hereinafter defined. "Market Rate" shall be defined as the rate being
charged for first class office space reasonably comparable to the Premises in
Las Vegas, Nevada as of the date of Tenant's notice as reasonably determined by
Landlord.
 
8.   Operating Expenses:   The operating expense base year is 2004. Tenant shall
continue to be fully responsible for all payments identified in the Lease.
 
9.   Tenant Improvements:   Tenant hereby accepts the Premises in their "as- is"
condition, and Landlord shall have no obligation to perform any improvements
therein (including, without limitation, demolition of any improvements existing
therein or construction of any Tenant finish-or other improvements therein), and
shall not be obligated to reimburse Tenant or provide an allowance for any costs
related to the demolition or construction of improvements therein.
 
2

--------------------------------------------------------------------------------


 
10.   Parking:   Tenant may use up to ten (10) parking spaces located within the
parking garage at a rate of $20.00 per space per month which will be billed to
Tenant on the first of each month.
 
11.   Broker's Commission:   Grubb & Ellis Las Vegas ("Landlord's Agent") has
represented the Landlord in this transaction and shall be paid a commission by
Landlord in connection with this First Amendment pursuant to a separate
agreement. Tenant represents and warrants that there are no claims for brokerage
commissions or finder's fees in connection with the execution of this First
Amendment and Tenant hereby agrees to indemnify and hold Landlord harmless from
all liabilities arising from any such claim, including the cost of legal fees.
 
12.   Ratification:   Tenant represents and warrants to the Landlord as follows:
(i) that the execution and delivery of this First Amendment has been fully
authorized by all necessary corporate or partnership action, as the case my be;
(ii) that the person signing this First Amendment on behalf of Tenant and
Guarantor has the requisite authority to do so and the authority and power to
bind the company or partnership, as the case may be, on whose behalf they have
signed; and (iii) that this First Amendment is valid, binding and legally
enforceable in accordance with its terms.
 
13.   Conflict:   In the event of any conflict between the terms of this First
Amendment and the terms of the Lease, it is expressly agreed that the terms of
this First Amendment shall control. Except as modified, amended or supplemented
by the provisions of this First Amendment, all of the terms, obligations and
conditions of the Lease Agreement are hereby ratified and shall remain in full
force and effect.
 
14.   Prohibited Persons and Transactions:   Tenant represents to Landlord that
(i) neither Tenant nor any person or entity that directly owns a 10% or greater
equity interest in it nor any of its officers, directors or managing members is
a person or entity (each, a "Prohibited Person") with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control ("OFAC") of the Department of the Treasury (including
those named on OFAC's Specially Designated and Blocked persons List) or under
Executive Order 13224 (the "Executive Order") signed on September 24, 2001, and
entitled "Blocking Property and Prohibiting transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action,
(ii) that Tenant's activities do not violate the International Money Laundering
Abatement and Financial Anti-Terrorism Act of 2001 or the regulations or orders
promulgated there under (as amended from time to time, the "Money Laundering
Act"), and (iii) that throughout the term of this Lease, Tenant shall comply
with the Executive Order and with the Money Laundering Act.
 
3

--------------------------------------------------------------------------------




 
15.
Tenant's Funds:

 
(a)
Tenant has taken, and shall continue to take at all time following the execution
of the Lease, as required by law to ensure that the funds used to make payments
under this Lease are derived (i) from transactions that do not violate U.S. law
or, to the extent such funds originate outside the United States, do not violate
the laws of the jurisdiction in which they originated; and (ii) from permissible
sources under U.S. law or to the extent such funds originate outside the United
Sates, under the laws of the jurisdiction in which they originated.

 
(b)
Tenant (i) is not under investigation by any governmental authority for, or has
been charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities, any crimes which in the United States would be
predicate crimes to money laundering, or any violation of Anti-Money Laundering
Laws; (ii) has not been assessed civil or criminal penalties under any
Anti-Money Laundering Laws; (ii) has not been assessed civil or criminal
penalties under any Anti-Money Laundering Laws; or (iii) has not had any of its
funds seized or forfeited in any action under any Anti-Money Laundering Laws.

 
(c)
"Anti-Money Laundering Laws" means those laws, rules, regulations, orders and
sanctions, state and federal, criminal and civil, that (a) limit the use of
and/or seek the forfeiture of proceeds from illegal transactions; (b) limit
commercial transactions with designated countries or individuals believed to be
terrorists, narcotic dealers or otherwise engaged in activities contrary to the
interest of the United States; (c) require identification and documentation of
the parties with whom a financial institution conducts business; or (d) are
designed to disrupt the flow of funds to terrorist organizations. Such laws,
regulations and sanctions shall be deemed to include the Executive Order Number
13224 on Terrorism Financing (September 23, 2001), the Patriot Act, the Bank
Secrecy Act, Pub.L. No. 91-508, 84 Stet. 1305 (1970), the Trading with the Enemy
Act 50 U.S.C. Appx. Section 1 et seq., the International Emergency Economics
Powers Act, 50 U.S.C. Section 1701 et seq., and the sanction regulations
promulgated pursuant thereto by OFAC, as well as laws relating to prevention and
detection of money laundering in 18 U.S.C. Sections 1956 and 1957, as amended.


4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have caused this First Amendment to be
executed as of the day and year first above written.
 
LANDLORD: TOMORROW 33 CONVENTION, LP, A Delaware Limited Partnership
 

By:
TFMGP 33 LP, Its General Partner, A Delaware Limited Partnership
Its sole general partner

 

By:
TFMGP 33 Corp., Its general partner
Its general partner

 
By:
Cheryl  S. Willoughby
   
Vice President
       
Signature:
/s/ Cheryl S. Willoughby              
Date:
10/10/06        
TENANT:
Telco Billing, Inc. A Nevada Corporation
     
By:
Gary Perschbacher
 
Title:
Chief Financial Officer        
Signature:
/s/ Gary Perschbacher        
Date:
10/4/06  

 
 
5

--------------------------------------------------------------------------------


 
GUARANTY
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and in consideration for, and as an inducement to Landlord
to make the attached First Amendment to Lease Agreement with Tenant dated
October 4th, 2006 by and between TOMORROW 33 CONVENTION, LIMITED PARTNERSHIP, a
Delaware Limited Partnership, and Telco Billing, Inc., A Nevada Corporation, the
undersigned does hereby guarantee to Landlord, without condition or limitations
except as hereinafter provided, the payment of Rent and Additional Rent to be
paid by the Tenant and the full performance and observance of all the terms,
covenants and conditions therein provided to be performed, observed or complied
with by Tenant, including the Rules and Regulations as therein provided, without
requiring any notice of non-payment, non-performance or non-observance, or
proof, or notice, or demand, whereby to charge the undersigned therefor, all of
which the undersigned hereby expressly waives and expressly agrees that the
validity of this guaranty and the obligations of the guarantor hereunder shall
in no way be terminated, affected or impaired by reason of the assertion by
Landlord against Tenant of any of the rights or remedies reserved to Landlord
pursuant to the provisions of the attached Lease. Landlord may grant extensions
of time and other indulgences and may modify, amend or waive any of the terms,
covenants or conditions of the attached lease, and discharge or release any
party or parties thereto, all without notice to the undersigned and without in
any way impairing, releasing or affecting the liability or obligation of the
undersigned. Each of the undersigned agrees that Landlord may proceed directly
against the undersigned without taking any action under the attached Lease and
without exhausting Landlord remedies against Tenant; and no discharge of Tenant
in bankruptcy or in any other insolvency proceedings shall in any way or to any
extent discharge or release the undersigned from any liability or obligation
hereunder. The undersigned further covenants and agrees that this guaranty shall
remain and continue in full force and effect as to any renewal, modification or
extension of the attached Lease, and that no subletting and no assignment of the
within Lease, with or without Landlord's consent thereto, shall release or
discharge the undersigned. As a further inducement to Landlord to make the
within Lease and in consideration therefor, the undersigned agrees that in any
action or proceeding brought by either Landlord or the undersigned against the
other on any matter whatsoever arising out of, under, or by virtue of any of the
terms, covenants or conditions of the attached Lease or of this guaranty, the
undersigned shall pay, in addition to any damages which a court of competent
jurisdiction may award, such amount or amounts as the court may determine to be
reasonable attorneys' fees incurred by Landlord or its successors or assigns in
the enforcement of this guaranty. Landlord and Guarantor waive the right to
trial by jury in any action, proceeding or counterclaim involving enforcement of
this guaranty or involving the right to any statutory relief or remedy.
 
All rights under this guaranty shall inure to the benefit of any successors or
assigns of Landlord.
 
6

--------------------------------------------------------------------------------



This Guaranty relates to that certain First Amendment to Lease Agreement, dated
October 4th, 2006, covering Premises located at 101 Convention Center Drive,
Suite 1001/1002, Las Vegas, NV 89169.
 
IN WITNESS WHEREOF, the undersigned has signed this Guaranty as of the 4th of
 October, 2006.
 

 
YP Corp, A Nevada Corporation.
  Guarantor        
By:
/s/ Daniel Coury        
Daniel Coury, Sr.
  Guarantor's Name         President/Chief Executive Officer   Guarantor's Title
        4840 E. Jasmine Street, Suite 105   Mesa, Arizona 85205        
85-0206668   Employer Identification Number

 

7

--------------------------------------------------------------------------------